DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/22 has been entered.

Election/Restrictions
Newly submitted claims 28-34 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims contain new limitations such as a track, a second pusher, a second divider, a second coiled spring and a second sensor device.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28-34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 12 and 16 recites the limitation "the track”.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-20 are indicated as allowable.
The following is an examiner’s statement of reasons for indicating allowable subject matter: The closest prior art of record fails to disclose, inter alia, a front rail configured to connect to a shelf, the front rail comprising apertures configured to receive fasteners to prevent lateral movement of the front rail.  Westburg et al., U.S. 2011/0218889, discloses “In the illustrated embodiment of FIG. 1, the alarm sounding pusher 10 includes a pusher 30 interposed between a pair of dividers 32. The pusher 30 rides upon and is guided by a track 34. A pair of end caps 36 close either end of the track 34. The pusher 30 contains a biasing element 38 (see FIG. 2) connected to one of the end caps 36. The biasing element 38 biases the pusher 30 towards the leading edge 22 of the shelf 12. The dividers 32 and end caps 36 connect to front and rear shelf mounts 40. The shelf mounts 40 are connected to the shelf 12 using the rows 16 of apertures 18. The dividers 32 and end caps 36 connect to the shelf mounts 40 such that the alarm sounding pusher system 10 is maintained upon the shelf 12 in a generally rigid and structurally sound state.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20100017025 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285.  The examiner can normally be reached on weekdays between 10and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUSSELL S GLASS/Primary Examiner, Art Unit 3627